Citation Nr: 0914058	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at S.J. Hospital for treatment from 
May 4, 2006 to May 8, 2006.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to April 
1967.      

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determination dated in March 2007 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida, that determined that the Veteran was not 
entitled to payment or reimbursement for the cost of private 
medical expenses incurred in May 2006 at S.J. Hospital.       

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred in May 2006 at S.J. Hospital.  The claims for 
reimbursement were denied under the provisions of 38 U.S.C.A. 
§ 1725.  

The Veteran asserts that his claim for reimbursement of 
unauthorized medical expenses incurred in May 2006 at S.J. 
Hospital should be granted because on May 4, 2006, a VA 
hospital was not capable of admitting him.  The Veteran 
contends that on May 4, 2006, when he was admitted to H.R. 
Medical Center for emergency care, this facility contacted 
the VA hospitals in Bay Pines and Tampa and was told by the 
VA hospitals that the Veteran could not be admitted because 
there were no beds available.  The medical records from H.R. 
Medical Center show that at that time, the Veteran was 
experiencing chest pain and the treating physical determined 
that a cardiac catherization was necessary.  See the 
statement by Dr. D.P. dated in January 2007.  The 
catherization lab at H.R. Medical Center was not in working 
order and since it was an emergency situation, the Veteran 
needed to be transferred to a facility that could provide 
this procedure.  See the statement by Dr. D.P. dated in 
January 2007.  Nurse's notes from H.R. Medical Center show 
that the VA hospitals were called.  The nurse's notes do not 
indicate why the Veteran was not transferred to a VA 
hospital.  The Veteran was transferred to S.J. Hospital for a 
cardiac catherization and stenting.  The VAMC indicates that 
VA facilities were reasonably feasible on that date and the 
Veteran's claims for reimbursement were denied on that basis.  
Transfer records or other administrative records from the VA 
hospitals in Tampa and Bay Pines showing that such hospitals 
were capable of admitting the Veteran are not of record.  
There is no evidence or documentation which establishes that 
a VA facility was capable of accepting the transfer and 
providing the necessary treatment to the Veteran on May 4, 
2006.     

The Board finds that additional development is necessary to 
determine whether a VA facility was actually capable of 
accepting the Veteran's transfer on that date.  The VAMC 
should submit information including records and documentation 
which set forth or address whether a VA facility was capable 
of accepting transfer of the Veteran on May 4, 2006 and 
whether the VA facilities were capable of performing a 
cardiac catherization and stenting.  

Also, during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 1725 were amended.  See the Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008).  Prior to October 10, 2008, 
38 U.S.C.A. § 1725 defined "emergency treatment" as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the Veteran can 
be transferred safely to a VA or other Federal facility.  See 
38 U.S.C.A. § 1725(f)(1) (2002).   

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008), was signed into law.  The Veterans' Mental 
Health and Other Care Improvement Act of 2008 amended a 
portion of section 1725.  The definition of emergency 
treatment set forth in subsection (f)(1)(C) was amended.  
Subsection (f)(1) was amended by striking subparagraph (C) 
and inserting the following new subparagraph (C): 

''(C) until- ''(i) such time as the [V]eteran can 
be transferred safely to a Department facility or 
other Federal facility and such facility is capable 
of accepting such transfer; or ''(ii) such time as 
a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the 
[V]eteran could have been transferred safely to a 
Department facility or other Federal facility, no 
Department facility or other Federal facility 
agreed to accept such transfer; and ''(II) the non-
Department facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the [V]eteran to a 
Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008).

However, as the Public Law provided no retroactive effective 
date, this claim is still governed by the law previously in 
effect. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA facilities in Tampa and 
Bay Pines to provide any administrative 
records pertaining to any request to 
transfer the Veteran to the VA facility 
on May 4, 2006 and whether the facility 
was capable of accepting the transfer on 
May 4, 2006, including whether there was 
a bed available for the Veteran at the VA 
facility on May 4, 2006 and whether the 
facility was capable of providing the 
care the Veteran required on May 4, 2006, 
including cardiac catherization and 
stent.  Administrative records include, 
but are not limited to, any records of 
phone calls from H.R. Medical Center or 
Dr. D.P. received at the VA facility and 
the content of those phone calls as well 
as any records of number of beds 
available for the appropriate treatment 
on May 4-5, 2006.  The number of beds 
available on May 4-5 2006, should be 
ascertained, if possible.

2.  Readjudicate the claim for 
entitlement to reimbursement for the cost 
of unauthorized private medical expenses 
incurred from May 4, 2006 to May 8, 2006 
at S.J. Hospital.  If the decision 
remains adverse, issue a Supplemental 
Statement of the Case and allow the 
appropriate amount of time for response.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




